Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see amendment, filed on September 16, 2021, with respect to the objection of claims 1-20 have been fully considered and are accepted.  The objection of the respective claims has been withdrawn in view of the amendment and remark presented by the Applicant(s). Claims 1-20 are now pending in the application.  
Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claims 1-20: Pedersen et al. (U.S. PAP 2020/0041675, hereon Pedersen) discloses a method for seismic modeling for seismic exploration (see Pedersen, Abstract). The method uses elastic model including grid having spacing sized such that when synthetic seismic data is generated using the elastic model. This elastic model includes synthetic shear or s-wave and compression or p-wave, and further modifying the s-wave and p-wave data in order to attenuate at least some of the numerically dispersive data. Pedersen’s approach is focused on using the generated synthetic seismic data to update a model and produce an updated model that more accurately represent the geophysical structure (see Pedersen, paragraph [0084]). 
Unlike Pedersen, the instant application uses fundamentally a different approach, namely, “[updates] the current S-wave velocity model using a full waveform inversion, FWI, to minimize an amplitude-discrepancy-mitigating, ADM, cost function quantifying difference between the PS observed data and the PS synthetic data while alleviating an amplitude mismatch between the PS observed data and the PS synthetic data due to the use of the [approximate] acoustic equations; and using the updated S-
In reference to claims 1, 14 and 20: the instant claims have similar claim construct and include similar allowable subject matter. The remaining claims depend on claims 1 and 14 and include further limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857